SECTION 906 CFO CERTIFICATIONS Exhibit 32.1 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Securities and Exchange Commission Washington, DC The undersigned Chief Financial Officer of Pilot Financial, Inc., Inc. do hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that Quarterly Report of Pilot Financial, Inc. on Form 10-Q for the fiscal quarter ended September 30, 2004 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in such Annual Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Pilot Financial, Inc. A signed original of this written statement required by Section 906 has been provided to Pilot Financial, Inc. and will be retained by Pilot Financial, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. /s/ William Baumgardner Chief Financial Officer Date: September 30, 2004
